Citation Nr: 0839958	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-12 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a cervical spine 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In March 2008, the veteran testified at 
a Board hearing before the undersigned, sitting in Seattle, 
Washington.  A transcript of the hearing has been added to 
the record. 


FINDING OF FACT

The veteran's cervical spine condition is related to his 
active military service.


CONCLUSION OF LAW

The veteran's cervical spine condition was incurred during 
his active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board finds that the veteran's current cervical spine 
disability is related to injuries that were incurred in 
service.  Dr. Werschkul, Chief of Neurosurgery at an Army 
medical facility and the veteran's treating surgeon, opined 
that numbness in the veteran's fingers and hands over a two 
month period in 1985 are at least as likely as not early 
symptoms of cervical spine damage.  As the surgeon who 
performed a procedure on the veteran's cervical spine, Dr. 
Werschkul was in the best position to observe the veteran's 
condition and necessarily reviewed all of his medical records 
prior to performing the procedure.

Because the veteran was reluctant to undergo the cervical 
spine procedure, he sought a second opinion from Dr. Khaleel.  
Dr. Khaleel confirmed Dr. Werschkul's opinion.  He submitted 
a letter in November 2007 that reiterates his opinion and the 
factual basis for it.  Dr. Khaleel also opined that the 
veteran's exercise regimen during his lengthy military career 
aggravated the cervical spine condition.  As the veteran 
testified at the March 2008 Board hearing, Dr. Khaleel 
reviewed all of the medical records before forming an 
opinion.  Dr. Khaleel's review of all the records is likely 
because his opinion was originally sought for the purpose of 
treatment, not merely in relation to the adjudication of this 
claim. 

The veteran underwent a VA examination in July 2006.  At 
first, the VA examiner opined that the in service numbness in 
the left upper extremity was an early sign of the veteran's 
cervical degenerative disc disease and cervical canal 
stenosis.  The RO asked for clarification.  The VA examiner 
then submitted an addendum that denied a relationship between 
the in service upper extremity numbness and the current 
cervical spine condition.  The examiner attributed the change 
in his opinion to a review of an August 1991 neurological 
consultation.  The August 1991 report attributes the numbness 
to a probable lower brachial plexus stretch injury.  The 
report explicitly states that they did not conduct any 
further studies.  Because the VA examiner changed his opinion 
based on a 1991 diagnostic impression that did not even 
profess to rule out cervical spine problems, the probative 
value of the VA examiner's opinion is undercut.  The 
veteran's claim is allowed.


Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal 
with regard to the one issue that was not withdrawn by the 
claimant.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.


ORDER

Entitlement to service connection for a cervical spine 
condition is granted.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


